[Cite as State v. Jones, 2020-Ohio-1273.]

                                   COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 108438
                 v.                               :

JUMAINE JONES,                                    :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART; VACATED
                            IN PART; REMANDED
                 RELEASED AND JOURNALIZED: April 2, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                    Case Nos. CR-17-614411-A and CR-17-614412-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Gittel L. Chaiko, Assistant Prosecuting
                 Attorney, for appellee.

                 Erin R. Flanagan, Esq., Ltd. and Erin R. Flanagan, for
                 appellant.


EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Jumaine Jones appeals from the trial court’s

orders in Cuyahoga C.P. Nos. CR-17-614411 (“614411”) and CR-17-614412 (“614412”)

imposing previously suspended jail sentences and ordering Jones to pay $2,532.30
in extradition costs after Jones violated community control sanctions. For the

reasons that follow, in 614412, we vacate Jones’ consecutive sentences and remand

for resentencing. In both cases, we vacate the trial court’s orders requiring Jones to

pay extradition costs. We otherwise affirm the trial court.

Procedural History and Factual Background

              On February 16, 2017, a Cuyahoga County Grand Jury indicted Jones

in 614411 and 614412. In 614411, Jones was indicted on two counts of criminal

nonsupport in violation of R.C. 2919.21(B). In 614412, Jones was indicted on four

counts of criminal nonsupport in violation of R.C. 2919.21(B). The charges related

to Jones’ failure to pay child support for two minor children. Each of the counts

included furthermore specifications, indicating that Jones had failed to provide

child support for a total accumulated period of 26 weeks out of 104 consecutive

weeks, making them fifth-degree felonies. Jones initially pled not guilty to all

charges.

              The parties reached a plea agreement and, on August 14, 2018, Jones

pled guilty to two amended counts of criminal nonsupport in violation of R.C.

2919.21(B) in 614411 and four amended counts of criminal nonsupport in violation

of R.C. 2919.21(B) in 614412. Pursuant to the plea agreement, the specifications

were deleted, making each of the counts a first-degree misdemeanor.

              The trial court proceeded directly to sentencing. The trial court

sentenced Jones to six months in jail on each count and suspended his jail sentences.
In its August 14, 2018 sentencing journal entry in 614411, the trial court stated:

“Jones is sentenced to the Cuyahoga County Jail for a term of 12 month(s).

Execution of sentence suspended.” In its August 14, 2018 sentencing journal entry

in 614412, the trial court stated: “Jones is sentenced to the Cuyahoga County Jail for

a term of 24 month(s). Execution of sentence suspended.” After suspending his

sentences, the trial court sentenced Jones to five years of community control

sanctions1 under the supervision of the adult probation department’s nonsupport

unit. The trial court advised Jones that if he failed to comply with the terms and

conditions of his community control sanctions, he would “be sent to the county jail

for six months on each of these counts.” The trial court also ordered Jones to pay

restitution of $199,803.79 and $1,581.31 per month in child support in 614411,

restitution of $128,303.38 and $1,795.72 per month in child support in 614412 and

entered judgment against Jones in both cases “in an amount equal to the costs of

this prosecution.”

               Jones did not object to, or appeal, his sentences. On August 15, 2018,

Jones was granted permission to travel. Jones failed to comply with the terms and

conditions of his community control sanctions and the trial court scheduled a


      1  The terms and conditions of Jones’ community control sanctions were as follows:
(1) abide by all rules and regulations of the probation department; (2) be assigned to
appropriate level of supervision based on risk score and assessment results; (3) report as
directed by the probation officer; (4) attend nonsupport programming as determined by
the probation officer; (5) attend additional programming as directed by the probation
officer or indicated in case plan; (6) make monthly child support payments as directed;
(7) pay a monthly supervision fee of $20; and (8) comply with drug and alcohol testing as
determined by the probation officer. These terms and conditions were subject to
modification by the probation officer with court approval.
community control violation hearing for November 28, 2018. When Jones failed to

appear for the community control violation hearing, a capias was issued for his

arrest. On March 24, 2019, Jones was apprehended at McCarren Airport in Las

Vegas, Nevada and extradited to Cuyahoga County.

               On April 9, 2019, the trial court held a community control violation

hearing. Jones’ probation officer stated that during the time Jones was under

community control sanctions he had failed to make any child support payments, had

not complied with his reporting obligations to his probation officer and had

outstanding fees and costs that he owed to the court.          Jones admitted these

community control violations.

               The trial court found Jones to have violated his community control

sanctions, determined that he was not amenable to further community control

sanctions, terminated his community control sanctions and imposed the previously

suspended sentences. In 614411, the trial court sentenced Jones to an aggregate 12-

month jail sentence, i.e., six months in the Cuyahoga County jail on each of the two

counts to be served consecutively to each other and concurrently with the sentences

in 614412.

               In 614412, at the April 9, 2019 hearing, the trial court sentenced Jones

to an aggregate 24-month jail sentence, i.e., six months in the Cuyahoga County jail

on each of the four counts to be served consecutively to each other and concurrently

with the sentences in 614411. In its April 15, 2019 sentencing journal entry, the trial
court added that “70 days” of Jones’ sentence was “suspended” and that his

“aggregate total sentence is reduced to less than 18 months per statute.”

                In both cases, the trial court granted Jones 104 days of jail-time

credit, ordered him to pay $2,532.30 in “extradition fees” or “extradition costs”2 and

entered judgment against him “in an amount equal to the costs of this prosecution.”

Jones did not object to trial court’s assessment of the extradition expenses against

him.

                Jones appealed, raising the following three assignments of error for

review:

       First Assignment of Error: The trial court erred when it ordered
       consecutive service of the jail terms imposed within Case Numbers CR-
       17-614411 and CR-17-614412 after revoking appellant’s community
       control because it was without authority to modify its prior sentencing
       judgments, which did not validly impose consecutive sentences.

       Second Assignment of Error: The trial court abused its discretion in
       sentencing appellant to maximum consecutive terms of imprisonment
       for failure to adhere strictly to the terms of his criminal nonsupport
       orders.

       Third Assignment of Error: The trial court plainly erred in ordering
       appellant to pay $2,532.30 in “extradition fees” after finding him
       indigent and, further, sentencing him as a misdemeanant.



       2  In its April 15, 2019 sentencing journal entry in 614411, the trial court referred to
the sum as “extradition costs.” In its April 15, 2019 sentencing journal entry in 614412,
the trial court referred to the $2,532.30 as “extradition fees.” At the sentencing hearing,
the trial judge stated: “I’m going to order the extradition costs to be paid as well,
[$]2532.30. Reimbursement for extradition costs through our court.” He later
distinguished the “extradition costs” from “court costs.” The trial court did not identify
the statutory or other legal basis pursuant to which it was ordering Jones to pay the
extradition expenses at the April 9, 2019 hearing or in its April 15, 2109 sentencing journal
entries.
Law and Analysis

      Imposition of Consecutive Sentences

              Jones’ first two assignments of error address the trial court’s

imposition of “maximum consecutive” jail sentences within 614411 and 614412 after

he violated the terms of his community control sanctions.3 In his first assignment

of error, Jones contends that the trial court lacked authority to impose consecutive

jail sentences in April 2019 after terminating his community control sanctions

because the trial court did not “appropriately specify” that his sentences were to be

imposed consecutively when he was originally sentenced in August 2018.

Specifically, Jones contends that because the trial court did not make R.C.

2929.14(C)(4) findings in support of the imposition of consecutive sentences when

it originally sentenced Jones in August 2018, it lacked authority to impose

consecutive sentences when it terminated Jones’ community control sanctions and

reimposed his previously suspended sentences in April 2019.

              In his second assignment of error, Jones contends that the trial

court’s imposition of “maximum consecutive terms of imprisonment” for “failure to

adhere strictly to the terms of his criminal nonsupport orders” after terminating his

community control sanctions was “unreasonable” and an abuse of discretion

because (1) “no one is protected by — or benefits from [Jones’] extended

incarceration”; (2) “it bars [Jones] from fulfilling his monetary obligations” and



      3 Jones has not challenged the individual sentences imposed by the trial court.
Accordingly, we do not address his individual sentences here.
“does far more damage to the children and their mothers * * * when [Jones] has the

desire and means to earn money to meet his obligations”; (3) is not necessary to

protect the public from future crime by Jones or others because Jones “has no other

children”; and (4) it “subjects him to a heavy punishment for actively and earnestly

trying, but failing, to succeed.”

              Challenges to Sentences Imposed in 614411

               As an initial matter, we note that Jones’ first and second assignments

of error are moot as to 614411. In these assignments of error, Jones challenges only

the length of his sentences. In 614411, Jones was sentenced to an aggregate 12-

month jail term with 104 days of jail-time credit. There is no indication in the record

that this sentence was stayed pending appeal. Accordingly, Jones has already served

this sentence, and his assigned errors challenging his sentences in 614411 are,

therefore, moot.4 See, e.g., State v. Jones, 8th Dist. Cuyahoga No. 107277, 2019-



       4 We note that in State v. Christian, Slip Opinion No. 2020-Ohio-828, the Ohio
Supreme Court recently held that a defendant may be resentenced “on a specific count
after the sentence related to that count has been vacated on direct appeal”
notwithstanding that the defendant has already “been confined for the length of the
original term that had been attached to that count.” Id. at ¶ 1. The court reasoned that
“because a defendant in these circumstances has no expectation of finality in the original
sentence once it has been vacated on direct appeal, the trial court has the ability to
resentence the defendant de novo.” Id. We do not believe that Christian governs the
circumstances here. In Christian, the individual sentences on several counts were vacated
in the direct appeal. Id. at ¶ 1, 5. Because those sentences had been vacated, the court
held that the trial court had the authority to resentence the defendant de novo on those
counts. Id. at ¶ 18, 29. In this case, Jones has not challenged his individual sentences,
only the consecutive nature of his sentences. Even if Jones were otherwise entitled to the
relief he seeks in 614411, any resentencing would be limited to the consecutive nature of
the sentences; it would not be a de novo resentencing. Because there is no relief this court
could give Jones even if it were to find that consecutive sentences should not have been
imposed with respect to the sentences within 614411, i.e., because he has already served
Ohio-1126, ¶ 2, 13 (“‘If an individual has already served his sentence, there is no

collateral disability of loss of civil rights that can be remedied by a modification of

the length of that sentence in the absence of a reversal of the underlying

conviction.’”), quoting State v. Beamon, 11th Dist. Lake No. 2000-L-160, 2001 Ohio

App. LEXIS 5655, 4 (Dec. 14, 2001); State v. Oglesby, 1st Dist. Hamilton Nos. C-

180177 and C-180178, 2019-Ohio-1456, ¶ 19-20 (where defendant challenged only

the imposition of consecutive sentences and not his convictions, defendant’s

completion of his sentences, rendered the appeal moot because there was “no

redress” the appellate court could provide).

             Challenges to Sentences Imposed in 614412

               Turning to Jones’ challenges to the sentences imposed in 614412, this

court generally reviews misdemeanor sentences for an abuse of discretion. See, e.g.,

Lakewood v. Bretzfelder, 8th Dist. Cuyahoga No. 98925, 2013-Ohio-4477, ¶ 35; see

also S. Euclid v. Bickerstaff, 8th Dist. Cuyahoga No. 107526, 2019-Ohio-2223, ¶ 11

(“When a misdemeanor sentence is not contrary to law, the sentence is reviewed for

an abuse of discretion.”). We likewise review a trial court’s decision in a community

control violation proceeding for abuse of discretion. See, e.g., Oglesby at ¶ 7; State

v. Huckaby, 6th Dist. Wood No. WD-14-028, 2015-Ohio-3302, ¶ 14. A trial court

abuses its discretion where its decision is unreasonable, arbitrary or




maximum consecutive sentences in that case, his assignments of error related to those
consecutive sentences are moot.
unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

              Misdemeanor community control sanctions are governed by R.C.

2929.25. R.C. 2929.25, in relevant part, gives a trial court two options when

sentencing a misdemeanor offender: (1) directly impose a sentence that consists of

a community control sanction; or (2) impose a jail sentence, suspend some or all of

that sentence and place the offender on community control. R.C. 2929.25(A)(1)(a)-

(b). “Under either circumstance, the sentencing court retains jurisdiction over the

offender for the duration of the sanctions imposed.” In re A.R.H., 10th Dist.

Franklin No. 18AP-554, 2019-Ohio-1325, ¶ 13, fn. 1, citing R.C. 2929.24(H) and

2929.25(C).

              If a defendant violates a term or condition of a community control

sanction imposed for a misdemeanor, R.C. 2929.25(D)(2) states that “the

sentencing court may impose upon the violator one or more of the following

penalties:”

      (a) A longer time under the same community control sanction if the
      total time under all of the community control sanctions imposed on the
      violator does not exceed the five-year limit specified in division (A)(2)
      of this section;
      (b) A more restrictive community control sanction;
      (c) A combination of community control sanctions, including a jail
      term.

              In this case, the trial court did not sentence Jones directly to

community control sanctions. The trial court chose the second option under R.C.

2929.25(A)(1)(b) — i.e., to impose a jail term, suspend the jail term and then place
Jones on community control sanctions. In 614412, the trial court sentenced Jones

to six months on each count resulting in aggregate 24-month jail sentence. It then

suspended Jones’ sentences and placed Jones on five years of community control

sanctions. After Jones violated the terms of his community control sanctions, the

trial court terminated the community control sanctions and reimposed his

previously suspended sentences.

               R.C. 2929.41(B)(1) addresses the imposition of consecutive sentences

for misdemeanors. That provision states:

      A jail term or sentence of imprisonment for a misdemeanor shall be
      served consecutively to any other prison term, jail term, or sentence of
      imprisonment when the trial court specifies that it is to be served
      consecutively or when it is imposed for a misdemeanor violation of
      section 2907.322, 2921.34, or 2923.131 of the Revised Code.

      When consecutive sentences are imposed for misdemeanor[s] under
      this division, the term to be served is the aggregate of the consecutive
      terms imposed, except that the aggregate term to be served shall not
      exceed eighteen months.

               R.C. 2929.14(C)(4) applies to the imposition of consecutive prison

terms for felony offenses, not the imposition of consecutive jail terms for

misdemeanor offenses. See, e.g., State v. Alexander, 8th Dist. Cuyahoga No.

102708, 2016-Ohio-204, ¶ 2 (“R.C. 2929.14(C)(4) does not apply to a conviction that

includes consecutive service of misdemeanor jail terms. R.C. 2929.41(B) authorizes

consecutive service of jail terms up to 18 months without findings.”); State v. Burley,

2017-Ohio-378, 83 N.E.3d 322, ¶ 10 (7th Dist.) (“In contrast to consecutive prison

terms for felonies imposed under R.C. 2929.14(C)(4), trial courts are authorized to
order consecutive jail terms for misdemeanor offenses (up to 18 months) without

making consecutive sentence findings.”). Thus, contrary to Jones’ assertions, the

trial court was not required to make R.C. 2929.14(C)(4) findings to impose

consecutive sentences for his misdemeanor offenses. See, e.g., Alexander at ¶ 2;

State v. Jefferies, 2d Dist. Montgomery No. 27942, 2019-Ohio-1469, ¶ 34; State v.

Whitman, 5th Dist. Ashland Nos. 18-COA-030 and 18-COA-031, 2019-Ohio-2307,

¶ 71; Burley at ¶ 10. To impose consecutive sentences in this case, the trial court

simply needed to “specify” that the sentences would be served consecutively. Even

assuming the trial court was required to “specify” that the sentences would be served

consecutively when Jones was originally sentenced in August 2018 (rather than

when the sentences were “reimposed” after the termination of community control

sanctions in April 2019), the record reflects that the trial court did that here.

               In this case, when the trial court originally sentenced Jones in 614412,

it sentenced him to six months in jail on each count. Although the trial court did not

use the term “consecutive” sentences, it is clear from the trial court’s August 14, 2018

sentencing journal entry — imposing an aggregate jail sentence “for a term of 24

month(s)” — that consecutive sentences were originally “specified” as to the four

counts in 614412. The trial court likewise “specified,” when sentencing Jones in

April 2019, that the sentences on the four counts in 614412 were to be served

consecutively. At the April 9, 2019 hearing, the trial court expressly stated: “Case

614412, you pled guilty to misdemeanors in Counts 1, 2, 3 and 4, six months on

Count 1, six months on Count 2, six months on Count 3, six months on Count 4,
consecutive to one another. 24 months.” The trial court’s April 15, 2019 sentencing

journal states: “It is now ordered and adjudged that said defendant Jumaine Jones

is sentenced to the Cuyahoga County jail for a term of 24 month(s). Count 1 — 6

months. Count 2 — 6 months. Count 3 — 6 months. Count 4 — 6 months. 70 day

suspended. Counts to run consecutive to each other.”

              Although the trial court was not required to make R.C. 2929.14(C)(4)

findings in order to impose consecutive sentences for Jones’ misdemeanor offenses,

there is an issue with the consecutive sentences the trial court imposed in 614412.

The 24-month aggregate consecutive sentence the trial court imposed at the April 9,

2019 hearing exceeded the 18-month aggregate consecutive sentence permitted

under R.C. 2929.41(B)(1). See State v. Pierce, 4th Dist. Meigs No. 10CA10, 2011-

Ohio-5353, ¶ 11 (vacating defendant’s sentences and remanding for resentencing

where trial court’s aggregate misdemeanor jail sentence was 19 months “and, thus,

exceeded the statutory maximum”). Apparently recognizing this problem, in its

April 15, 2019 sentencing journal entry, the trial court attempted to modify the

sentence it had imposed at the hearing by stating that “70 days” of Jones’ sentence

was “suspended” and that his “aggregate total sentence is reduced to less than 18

months per statute.” However, there is no statutory authority for the imposition of

indefinite, aggregate consecutive sentences of “less than 18 months” for

misdemeanor offenses.

              At oral argument, the state conceded that the trial court’s April 15,

2019 sentencing journal entry requires “clarification” but claimed that the error
could be remedied by a nunc pro tunc entry, imposing an aggregate 18-month

sentence in accordance with R.C. 2929.41(B)(1). We disagree. While courts have

inherent authority to correct clerical errors in judgment entries so that the record

“speaks the truth,” nunc pro tunc entries are limited to memorializing what the trial

court actually did, not what the trial court might have done, should have done or

intended to do. See, e.g., State v. Hidvegi, 8th Dist. Cuyahoga Nos. 108229 and

108928, 2019-Ohio-3893, ¶ 20 (“[P]roper use of a nunc pro tunc order ‘is limited to

memorializing what the trial court actually did at an earlier point in time, such as

correcting a previously issued order that fails to reflect the trial court’s true action,’

[and] ‘not what the court might or should have decided or what the court intended

to decide.’”), quoting State v. Spears, 8th Dist. Cuyahoga No. 94089, 2010-Ohio-

2229, ¶ 10, and State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d

142, ¶ 18.

               Based on the record before us and considering all of the relevant facts

and circumstances, we believe the proper remedy is to vacate the consecutive

sentences imposed in 614412 and remand for resentencing in that case.

               As they relate to 614411, Jones’ first and second assignments of error

are moot. As it relates to 614412, Jones’ first assignment of error is sustained in part

and overruled in part; based on our resolution of Jones’ first assignment of error,

his second assignment of error is also moot as to 614412.
Extradition Costs

              In his third assignment of error, Jones contends that the trial court

committed plain error in ordering him to pay $2,532.30 in extradition costs

associated with extraditing him from Las Vegas to Cuyahoga County, Ohio after he

violated community control sanctions. Jones argues that the trial court lacked

authority to order him to pay these extradition costs because (1) the trial court was

required to impose any misdemeanor “financial sanctions” at the time of his original

sentencing in August 2018; (2) Jones is indigent and (3) extradition costs can only

be imposed on nonindigent felons under R.C. 2949.14.

              R.C. 2929.28 addresses the imposition of financial sanctions in

misdemeanor cases. R.C. 2929.28(A) provides in relevant part:

      In addition to imposing court costs pursuant to section 2947.23 of the
      Revised Code, the court imposing a sentence upon an offender for a
      misdemeanor * * * to any financial sanction or combination of financial
      sanctions authorized under this section. If the court in its discretion
      imposes one or more financial sanctions, the financial sanctions that
      may be imposed pursuant to this section include, but are not limited to,
      the following:

             (1) Unless the misdemeanor offense is a minor misdemeanor or
             could be disposed of by the traffic violations bureau serving the
             court under Traffic Rule 13, restitution by the offender to the
             victim of the offender’s crime or any survivor of the victim, in an
             amount based on the victim’s economic loss. * * *
             (2) A fine of the type described in divisions (A)(2)(a) and (b) of
             this section payable to the appropriate entity as required by law:
                    (a) A fine [limited in amount based on the degree of the
                    offense] * * *.
                    (b) A state fine or cost as defined in section 2949.111 of the
                    Revised Code.
             (3)
                    (a) Reimbursement by the offender of any or all of the
                    costs of sanctions incurred by the government, including,
                    but not limited to, the following:
                           (i) All or part of the costs of implementing any
                           community control sanction * * *;
                           (ii) All or part of the costs of confinement in a jail or
                           other residential facility * * *
                           (iii) All or part of the cost of purchasing and using
                           an immobilizing or disabling device * * *.

               The state asserts that the trial court properly ordered Jones to pay the

extradition costs, not as a “financial sanction” under R.C. 2929.285 but as part of the

“costs of prosecution” pursuant to R.C. 2947.23. The state further asserts that the

costs associated with extraditing Jones from Las Vegas to Cuyahoga County for

purposes of the community control violation hearing were properly imposed against

Jones as part of the “costs of prosecution” because Jones had been extradited twice

before, i.e., before Jones entered his guilty pleas in August 2018, Jones had been

extradited twice — once from Georgia and once from Philadelphia — and Jones “had

to pay” the “accrued fees associated with the cost of extradition” prior to pleading

guilty.6 However, the fact that Jones may have previously reimbursed the state for


      5  Because the state does not claim that the trial court could have properly ordered
Jones to pay the extradition costs as “restitution” under R.C. 2929.28(A)(1), a fine or
“state fine or cost” under R.C. 2929.28(A)(2)(a)-(b), “[r]eimbursement * * * of the costs
of sanctions incurred by the government” under R.C. 2929.28(A)(3) or any other
“financial sanction” authorized under R.C. 2929.28(A), we do not consider those issues
here.

      6 In support of these claims, the state attaches (1) copies of two invoices from PTS
of America, U.S. Corrections, U.S. Prison Transport to the Cuyahoga County Prosecutor’s
Office dated January 6, 2018 and May 18, 2018 and (2) a copy of a check from Jones to
the Cuyahoga County Prosecutor’s Office dated August 7, 2018 indicating that it is for
“extradition reimbursement.” These documents were not presented to the trial court
extradition costs as a condition of a plea agreement, pursuant to which the parties

agreed Jones would pled guilty to misdemeanor criminal nonsupport charges

instead of the felony nonsupport charges with which he had been originally charged,

has no bearing on whether the trial court could order him to pay such costs in the

absence of such an agreement.

               R.C. 2947.23(A)(1)(a) addresses the imposition of the “costs of

prosecution” in criminal sentences. That section provides, in relevant part:

      In all criminal cases, including violations of ordinances, the judge or
      magistrate shall include in the sentence the costs of prosecution,
      including any costs under section 2947.231 of the Revised Code, and
      render a judgment against the defendant for such costs.

               Thus, under R.C. 2947.23(A)(1)(a), the trial court must assess the

costs of prosecution against criminal defendants, including misdemeanants.

Because the imposition of the costs of prosecution is mandatory, the trial court is

not required to hold a hearing or otherwise determine a defendant’s ability to pay

before ordering him or her to pay costs. See, e.g., Cleveland v. Ruiz, 8th Dist.

Cuyahoga No. 106743, 2018-Ohio-4604, ¶ 11, citing State v. Dean, 146 Ohio St.3d

106, 2015-Ohio-4347, 54 N.E.3d 80, ¶ 231, and State v. Miller, 8th Dist. Cuyahoga

No. 106051, 2018-Ohio-2127, ¶ 22. The trial court, however, has the discretion to

waive costs if the defendant moves for a waiver of costs. Ruiz at ¶ 13; Miller at ¶ 23;

R.C. 2947.23(C) (“The court retains jurisdiction to waive, suspend, or modify the




below and were not part of the record on appeal; therefore, they will not be considered by
this court.
payment of the costs of prosecution, including any costs under section 2947.231 of

the Revised Code, at the time of sentencing or at any time thereafter.”).

               The phrase “costs of prosecution,” as used in R.C. 2947.23, has not

been statutorily defined. Middleburg Hts. v. Quinones, 120 Ohio St.3d 534, 2008-

Ohio-6811, 900 N.E.2d 1005, ¶ 8. However, it has often been used interchangeably

with “court costs.” See, e.g., R.C. 2929.28(A) (referring to the “costs of prosecution”

imposed under R.C. 2947.23 as “court costs”); see also State v. Rice, 2d Dist. Greene

No. 2011-CA-74, 2012-Ohio-4084, ¶ 7 (‘“costs of prosecution’ and ‘court costs’ have

been found to be synonymous”); State v. Christy, 3d Dist. Wyandot No. 16-04-04,

2004-Ohio-6963, ¶ 22 (“Although the statute does not define the term ‘costs of

prosecution,’ we conclude after review that the term means ‘court costs’ in a criminal

case.”); State v. Holmes, 6th Dist. Lucas No. L-01-1459, 2002-Ohio-6185, ¶ 20 (“The

‘costs of prosecution’ * * * are the court costs incurred in the prosecution of the

case.”); State v. Lincoln, 6th Dist. Lucas No. L-15-1080, 2016-Ohio-1274, ¶ 11 (“Costs

of prosecution” as used in R.C. 2947.23(A)(1) “means court costs in a criminal case”

and are ‘“those [expenses] directly related to the court proceedings * * *.’”), quoting

State v. Perz, 173 Ohio App.3d 99, 2007-Ohio-3962, 877 N.E.2d 702, ¶ 36 (6th

Dist.), quoting Christy at ¶ 22.

               The term “costs” has been defined as ‘“the statutory fees to which

officers, witnesses, jurors, and others are entitled for their services in an action or

prosecution, and which the statutes authorize to be taxed and included in the

judgment or sentence.’” Middleburg Hts. at ¶ 8, quoting State ex rel. Franklin Cty.
Commrs. v. Guilbert, 77 Ohio St. 333, 338, 83 N.E. 80 (1907); see also R.C.

2949.111(A)(1) (“As used in this section * * * ‘[c]ourt costs’ means any assessment

that the court requires an offender to pay to defray the costs of operating the court.”).

“The expenses which may be taxed as costs in a criminal case are those directly

related to the court proceedings and are identified by a specific statutory

authorization.” Middleburg Hts. at ¶ 8, citing Christy at ¶ 22.

               Although extradition costs are no doubt a necessary expense in

prosecuting a case against a criminal offender who has left (and fails to return to)

the jurisdiction, the state has not identified any “specific statutory authorization” for

the taxing of Jones’ “extradition fees” as costs in this case. See State v. Perz, 6th

Dist. Lucas No. L-07-1330, 2008-Ohio-2383, ¶ 13-18 (trial court erred in imposing

costs of special prosecutor in the “costs of prosecution” where there was no “specific

statute” providing that such costs could be charged to the defendant). R.C. 2949.14,

entitled “[c]ost bill in case of felony,” provides:

      Upon conviction of a non-indigent person for a felony, the clerk of the
      court of common pleas shall make and certify under the clerk’s hand
      and seal of the court, a complete itemized bill of the costs made in such
      prosecution, including the sum paid by the board of county
      commissioners, certified by the county auditor, for the arrest and
      return of the person on the requisition of the governor, or on the
      request of the governor to the president of the United States, or on the
      return of the fugitive by a designated agent pursuant to a waiver of
      extradition except in cases of parole violation. The clerk shall attempt
      to collect the cost from the person convicted.

               By its terms, R.C. 2949.14 is limited to “non-indigent” persons

“convict[ed]” of a felony.     Although Jones was originally charged with felony
criminal nonsupport, he pled guilty to, and was convicted of, misdemeanor criminal

nonsupport. There is no comparable provision for the payment of extradition costs

by convicted misdemeanor offenders. See also 1929 Ohio Atty.Gen.Ops. No. 29-183,

paragraph one of the syllabus (concluding that “[t]he costs of extradition of a

defendant charged under the laws of Ohio with a misdemeanor cannot be made a

part of the costs of prosecution” when interpreting a prior version of the statute

codified at G.C. 2491).

                Further, even if R.C. 2949.14 otherwise applied to Jones, it is limited

in application to convicted, “non-indigent” persons. In its April 15, 2019 sentencing

journal entries, the trial court stated that Jones was “indigent.”

               Accordingly, we sustain Jones’ third assignment of error. We vacate

the trial court’s orders in 614411 and 614412 requiring Jones to pay $2,532.30 in

extradition costs.

      Conclusion

               Because Jones has already served his sentences in 614411, his

challenges to the length of his sentences in that case are moot. In 614412, we vacate

Jones’ consecutive sentences and remand for resentencing. On remand in 614412,

if the trial court, in its discretion, determines that consecutive sentences should be

imposed, it should comply with R.C. 2929.41(B)(1), i.e., specify that the sentences

are to be served consecutively and specify the aggregate consecutive sentence to be

served, which must not exceed 18 months. In both 614411 and 614412, we vacate
the trial court’s orders requiring Jones to pay $2,532.30 in extradition costs. We

otherwise affirm the trial court.

               Judgment affirmed in part; vacated in part; remanded.

      It is ordered that appellant recover from appellee the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry out this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
PATRICIA A. BLACKMON, J., CONCUR